PER CURIAM.
Justice Hobbs, Justice Rice, and Justice Coats are of the opinion that the judgment of the court of appeals, No. 04CA90 (Colo.App. May 4, 2006) (not selected for official publication pursuant to C.A.R. 35(f)) should be affirmed, whereas Chief Justice Mullarkey, Justice Martinez, and Justice Bender are of the opinion that it should be reversed.
Since the court is equally divided, the decision of the court of appeals is affirmed by operation of law. See C.A.R. 85(e).
Justice EID does not participate.